Citation Nr: 1600629	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1970 to January 1991.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for headaches and assigned an initial noncompensable evaluation, effective March 31, 2010.  In June 2015, the Board remanded the case for further development.  In a September 2015 rating decision, the RO granted a higher rating of 30 percent for migraine headaches, effective March 31, 2010.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In accordance with the prior Board remand, the record now includes VA treatment records since May 2011.  Additionally, the Veteran was provided a VA examination in September 2015 for his migraine headaches.  As such, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, for the entire appeal period, the Veteran's migraine headaches have been manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a 50 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's migraine headache condition is currently evaluated as 30 percent disabling, effective March 31, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is applied for less frequent attacks.

The Board finds that the level of the Veteran's disability most closely approximates the 50 percent level under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.

VA treatment records from January 2006 to July 2013 reflect complaints of headaches with some indication as to the duration, frequency, and severity of the headaches.  In January 2006, the Veteran went to the emergency room with complaints of severe headaches for two weeks.  In December 2006, he went to the emergency room again with complaints of headaches.  In January 2007, the Veteran reported that his headaches were relieved with medication.  However, the Veteran complained of chronic headaches in August 2007, and again reported a headache in December 2007.  In December 2009, the Veteran complained of a headache for five days.  In March 2012, it was noted that the Veteran's migraines were apparently well controlled, although in July 2013, the Veteran complained of worsening headaches and a headache for two weeks.  See VBMS, 7/16/08 VA Treatment Record (Fayetteville VAMC 10/24/00-7/1/08), p. 54, 68, 72, 74, 125; 9/16/15 CAPRI, p. 81, 85, 219; see also Virtual VA, CAPRI, p. 383.

At a May 2011 VA examination, the Veteran described the headaches as daily, front, back, neck, and temple tenderness, and stated that he experienced headaches on an average of two times per day, which lasted for one hour.  He stated that, when headaches occurred, he was able to take care of some household chores, but was unable to go to work.  He indicated that the level of severity for the headaches is at a pain level of 5 on a scale from 1 to 10 with 10 being the highest level of pain.  Other symptoms included dizziness and nervousness, which occurred as often as daily for two hours.  The Veteran was treated with APAP 325 and Butalbital 50, and he would have to stop all activities until the medication took effect.

Social Security records reflect that the Veteran had headaches lasting approximately four hours every day.  The Veteran then reported that he had headaches every couple of days, which could last for up to 24 hours, and that he would need to lay down and rest when he had headaches.  See VBMS, 3/27/14 Social Security Records, p. 4, 7.

At a September 2015 VA examination, the Veteran stated that he was diagnosed with migraine headaches while in service and that he was treated with Fioricet tablets until about three months ago, at which point his physician changed it to plain Acetaminophen, which apparently did not alleviate his headaches.  The Veteran noted that the duration of typical head pain was less than one day.  He also stated that he had prostrating attacks of migraine or non-migraine headache pain once every month, but did not have very prostrating and prolonged attacks of migraines or non-migraine pain productive of severe economic inadaptability.  However, the Veteran reported that he had at least four migraine headaches per month that were prostrating in nature and that, although he was not currently employed, he would be unable to work if he was as the headaches were, at times, incapacitating.  The examiner found that there were no known precipitators as the Veteran was occasionally awakened from his sleep with a migraine headache; that the headaches were aggravated by loud noises, bright lights, and movement; and that the Veteran got relief by lying in a dark quiet room and taking two Fioricet tablets.  As such, the examiner opined that the migraine headache condition was at least as likely as not (50 percent or greater probability) prostrating in nature, and ordinary activity was not possible.  See VBMS, 9/16/15 CAPRI, p. 2-6.

Although the Veteran made conflicting statements regarding the duration, frequency, or severity of his headaches, at times within the same document or at the same examination, the Board finds that, based on all of the evidence and with resolution of all reasonable doubt in favor of the Veteran, the Veteran's symptomatology most closely approximates the 50 percent level under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.

The only evidence of record that completely addresses the prostrating nature of the Veteran's migraine headaches is the September 2015 VA examination, where the Veteran reported prostrating attacks of migraine or non-migraine headaches once every month, but then reported that he had at least four migraine headaches per month that were prostrating in nature.  He stated that the duration of typical head pain was less than a day.  He also reported that he did not have very prostrating and prolonged attacks of migraines or non-migraine pain productive of severe economic inadaptability, but then provided that, even if he was working, he would be unable to work as his headaches were, at times, incapacitating.  As a result, the examiner found that ordinary activity was not possible.

The other evidence of record is only indicative of the severity or duration of the Veteran's migraine headaches.  VA treatment records reflect that he described his headaches as severe and chronic at times, and that some of his headaches lasted for five days to two weeks.  His April 2011 Social Security records reflect headaches lasting about four hours every day, although he then stated that he had headaches every couple of days, which could last up to 24 hours.  In addition, at his May 2011 VA examination, he stated that his headaches occurred on average twice a day for one hour, which caused him to be unable to go to work, although he was able to complete some household chores.

Accordingly, the Board finds that the evidence in favor of an increase in initial rating for the Veteran's migraine headaches has attained relative equipoise with the evidence against such increase.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a 50 percent rating for migraine headaches is warranted under Diagnostic Code 8100.  See 38 C.F.R. § 4.3.  This represents the maximum rating available for migraines.  Accordingly, the Board finds that a higher schedular rating is not warranted.

III. Extraschedular Rating

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2015), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Based upon the evidence of record, the Board finds that the first Thun element is not satisfied here, as there is nothing exceptional or unusual about the Veteran's migraine headaches because the rating criteria reasonably describe his disability level and symptomatology.  Id. at 115.  A comparison between the levels of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the Veteran has been afforded the higest rating available for the disability at issue.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See 38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.


ORDER

Entitlement to an initial rating of 50 percent for migraine headaches is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


